    Case 1-18-42228-ast       Doc 101     Filed 10/23/20    Entered 10/23/20 15:16:25




                                                                              Brian J. Markowitz
                                                                                (646) 768-4127
                                                                   bmarkowitz@GoldsteinHall.com

                                            October 23, 2020
Via Email
Robinson Brog Leinwand Greene
|Genovese & Gluck P.C.
875 Third Ave.
9th Floor
New York, NY 10022
Attn: Fred Ringel -- Fbr@robinsonbrog.com
       Lawrence S. Hirsh -- lhirsh@robinsonbrog.com
       Clement Yee -- cy@robinsonbrog.com

Stahl & Zelmanovitz
747 Third Avenue, Suite 33B
New York, NY 10017
Attn: Joseph Zelmanovitz -- jzelmanovitz@szlawllp.com
       Abraham Neuhaus -- abeneuhausesq@gmail.com

Office of the United States Trustee
Eastern District of NY (Brooklyn Office)
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014 -- USTPRegion02.BR.ECF@usdoj.gov

              Re: FMTB BH LLC, Debtor 18-42228

Counsel:
               Please be advised that the Court has scheduled a hearing on Defendants’ Order to Show
Cause for a Stay pending appeal, on Thursday October 29, 2020 at 12:00 p.m. Any responses to this
Order to Show Cause must be submitted by October 28, 2020 at 12:00 p.m. The hearing will be held
telephonically

                                            Very truly yours,



                                            Brian J. Markowitz
